MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	4	
Docket:	   Lin-16-136	
Argued:	   December	13,	2016	      	
Decided:	  January	10,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                          STATE	OF	MAINE	
                                                  	
                                                 v.	
                                                  	
                                          ALLEN	J.	COOPER	
	
	
MEAD,	J.	

	       [¶1]		Allen	J.	Cooper	appeals	from	a	judgment	of	conviction	entered	by	

the	trial	court	(Lincoln	County,	Billings,	J.)	following	his	conditional	guilty	plea	

to	a	charge	of	unlawful	possession	of	schedule	W	drugs	(Class	C),	17-A	M.R.S.	

§	1107-A(1)(B)(4)	(2015).1		The	plea	preserved	for	appeal	Cooper’s	contention	

that	the	court	erred	in	denying	his	motion	to	suppress	evidence	of	drugs	that	

he	was	carrying	in	a	body	cavity	because	law	enforcement	officers	exceeded	the	

authority	 granted	 them	 by	 two	 search	 warrants.	 	 We	 discern	 no	 error	 and	

affirm	the	judgment.	




    1		The	statute	has	since	been	repealed	and	replaced.		P.L.	2015,	ch.	496,	§	6	(effective	July	29,	2016)	

(codified	at	17-A	M.R.S.	§	1107-A(1)(B)(4)	(2016)).	
2	

                             I.		FACTS	AND	PROCEDURE	

	     [¶2]	 	 The	 trial	 court	 made	 factual	 findings	 that	 are	 supported	 by	 the	

record.		See	State	v.	Harriman,	467	A.2d	745,	747	(Me.	1983)	(“A	finding	of	fact	

supporting	a	suppression	order	will	not	be	disturbed	on	appeal	unless	clearly	

erroneous,	that	is,	lacking	any	competent	evidence	in	the	record	to	support	it.”	

(quotation	 marks	 omitted)).	 	 Furthermore,	 because	 neither	 party	 moved	 for	

additional	findings	pursuant	to	M.R.U.	Crim.	P.	41A(d),	we	will	“infer	that	the	

court	 found	 all	 the	 facts	 necessary	 to	 support	 its	 judgment	 if	 those	 inferred	

findings	 are	 supportable	 by	 evidence	 in	 the	 record,”	 and	 will	 “consider	 the	

evidence,	and	reasonable	inferences	that	may	be	drawn	from	the	evidence,	in	

the	 light	 most	 favorable	 to	 the	 trial	 court’s	 judgment	 to	 determine	 if	 the	

evidence	 rationally	 supports	 the	 trial	 court’s	 decision.	 	 In	 other	 words,	 we	

assume	 that	 the	 court	 found	 facts	 necessary	 to	 support	 the	 denial	 of	 the	

motion.”		State	v.	Sasso,	2016	ME	95,	¶¶	18-19,	143	A.3d	124	(quotation	marks	

and	citation	omitted).	

	     [¶3]	 	 On	 December	 29,	 2014,	 a	 District	 Court	 judge	 issued	 a	 warrant	

authorizing	 law	 enforcement	 officers	 to	 search	 Cooper,	 his	 motel	 room	 in	

Wiscasset,	and	his	rental	car	for	scheduled	drugs.		Probable	cause	for	the	search	

was	based	on	an	affidavit	executed	by	Maine	Drug	Enforcement	Agency	Special	
                                                                                     3	

Agent	Scott	Quintero	describing	the	MDEA’s	lengthy	investigation	of	Cooper	to	

that	 point.	 	 Although	 Cooper	 unsuccessfully	 challenged	 the	 probable	 cause	

finding	in	the	trial	court,	he	has	not	maintained	that	challenge	on	appeal,	nor	

would	it	have	been	fruitful	for	him	to	do	so.		See	State	v.	Kimball,	2015	ME	67,	

¶	17	n.4,	117	A.3d	585	(stating	that	an	issue	not	briefed	is	waived,	subject	only	

to	obvious	error	review).	

	     [¶4]		Quintero	and	the	officers	working	with	him	decided	to	execute	the	

search	 warrant	 at	 a	 time	 when	 Cooper	 was	 away	 from	 his	 motel	 room	 and	

outside	of	his	vehicle.		Quintero	explained	at	the	suppression	hearing	that	that	

procedure	minimized	the	danger	to	both	officers	performing	the	search,	and	to	

other	drivers	because	there	would	then	be	less	chance	of	a	high-speed	chase.		

At	about	4:00	p.m.	on	December	29,	Quintero	made	contact	with	Cooper	after	

Cooper	 and	 his	 companion	 stopped	 at	 a	 convenience	 store	 in	 Newcastle.		

As	Quintero	described	it	in	his	testimony	at	the	motion	hearing,	“Mr.	Cooper	

was	removed	from	the	vehicle	by	me,	and	he	was	handcuffed,	and	then	we	just	

did	a	pat	down	of	his	clothing	at	that	point	to	look	for	weapons,	and	none	were	

found.		And	then	he	was	taken	into	my	vehicle,	he	sat	in	the	front	seat,	and	I	sat	

with	 him.”	 	 Quintero	 said	 that	 because	 people	 involved	 in	 trafficking	 often	

conceal	drugs	in	areas	“that	a	police	officer	would	be	uncomfortable	reaching,	
4	

[and]	cannot	easily	access	.	.	.	in	a	public	place,”	the	store	was	not	an	appropriate	

location	 to	 do	 the	 full	 search	 of	 Cooper’s	 person	 authorized	 by	 the	 warrant.		

	       [¶5]	 	 Following	 an	 approximately	 twenty-minute	 conversation	 in	

Quintero’s	car,	during	which	Cooper	made	no	admissions,	Cooper	was	taken	to	

the	Wiscasset	motel	where	he	was	staying,	about	twelve	minutes	away.		He	was	

kept	 outside	 while	 a	 search	 of	 his	 second-floor	 room,	 lasting	 from	 4:20	 to	

5:00	p.m.,	was	underway;	officers	discovered	what	they	described	as	a	“piece”	

of	 Suboxone	 that	 Cooper’s	 companion	 claimed	 was	 hers.	 	 A	 dog	 certified	 to	

detect	 narcotics	 was	 requested	 from	 the	 Bath	 Police	 Department;	 the	 dog	

alerted	on	Cooper’s	anal	area	and	the	back	seat	of	his	car.	

	       [¶6]		Cooper	was	then	taken	to	Two	Bridges	Regional	Jail,	about	two	miles	

from	the	motel,	for	a	strip	search.		As	the	search	progressed,	a	struggle	ensued	

when	Cooper,	according	to	Quintero,	“forcefully	used	his	right	hand	and	forced	

it	into	his	rectum	area	.	.	.	aggressively	trying	to	force	his	fingers	further	up	his	

rectum.”	 	 Quintero	 swore	 out	 a	 new	 affidavit	 and	 obtained	 a	 new	 search	

warrant	 from	 a	 Superior	 Court	 justice	 authorizing	 imaging	 scans	 of	 Cooper’s	

body	and	a	cavity	search	for	illegal	drugs.2		When	confronted	with	a	CT	scan	


   2		At	oral	argument,	the	State	maintained	that	the	original	search	warrant	authorizing	a	search	of	

Cooper’s	 person—apparently	 routinely	 requested	 in	 drug	 trafficking	 cases—gave	 officers	 the	
authority	to	conduct	a	medical	scan	and	a	body	cavity	search,	and	the	second	warrant	was	therefore	
obtained	 owing	 to	 “an	 abundance	 of	 caution.”	 	 Because	 the	 second	 warrant	 explicitly	 authorized	
                                                                                                             5	

showing	a	bag	of	pills	in	his	rectum,	Cooper	said,	“You	got	me,”	and	produced	a	

bag	containing	ninety	thirty-milligram	oxycodone	pills.	

	       [¶7]		Cooper	was	indicted	for	unlawful	trafficking	in	schedule	W	drugs	

(Class	 B),	 17-A	 M.R.S.	 §	 1103(1-A)(A)	 (2016);	 unlawful	 possession	 of	

schedule	W	drugs	(Class	C),	17-A	M.R.S.	§	1107-A(1)(B)(4);	and	trafficking	in	

prison	 contraband	 (Class	 C),	 17-A	 M.R.S.	 §	 757(1)(B)	 (2016).	 	 He	 moved	 to	

suppress	evidence	of	the	drugs	on	the	grounds	that	(1)	the	first	search	warrant	

for	 his	 person	 and	 car	 was	 not	 supported	 by	 probable	 cause,	 (2)	 he	 was	

subjected	 to	 an	 illegal	 de	 facto	 arrest,	 (3)	 the	 CT	 scan	 was	 an	 unreasonable	

search,	and	(4)	his	production	of	the	pills	and	his	statement	were	involuntary.		

The	court	held	a	testimonial	hearing	and	denied	the	motion.	

	       [¶8]		Cooper	entered	a	conditional	guilty	plea	to	the	charge	of	unlawful	

possession	 of	 schedule	 W	 drugs	 pursuant	 to	 M.R.U.	 Crim.	 P.	 11(a)(2),	

preserving	his	right	to	appeal	from	the	denial	of	his	motion	to	suppress,	and	the	

State	 dismissed	 the	 remaining	 counts.	 	 The	 court	 entered	 judgment	 and	




those	 steps,	 we	 need	 not	 address	 that	 question.	 	 We	 note,	 however,	 that	 if	 the	 original	 warrant	
requested	 was	 intended	 to	 have	 the	 effect	 of	 authorizing	 a	 cavity	 search,	 it	 would	 have	 been	
preferable	to	state	that	request	in	the	warrant	application	so	that	the	reviewing	magistrate	clearly	
understood	the	scope	of	the	authority	that	she	was	being	asked	to	grant.		It	is	not	readily	apparent,	
and	we	do	not	decide	today,	that	a	general	request	to	search	a	person	for	illegal	drugs	includes	the	
entire	range	of	options	from	a	cursory	pat	down	to	the	most	intrusive	search	possible.	
6	

sentenced	him	to	eighteen	months’	imprisonment,	stayed	pending	appeal,	and	

a	$400	fine.		Cooper	filed	a	timely	notice	of	appeal.	

                                           II.		DISCUSSION	

	        [¶9]		“When	reviewing	a	trial	court’s	denial	of	a	motion	to	suppress,	we	

review	 the	 findings	 of	 fact	 by	 the	 trial	 court	 for	 clear	 error	 and	 review	 its	

conclusions	of	law	de	novo.		We	will	uphold	the	denial	of	a	motion	to	suppress	

if	 any	 reasonable	 view	 of	 the	 evidence	 supports	 the	 trial	 court’s	 decision.”		

State	 v.	 Gerry,	 2016	 ME	 163,	 ¶	 11,	 ---	 A.3d	 ---	 (citation	 and	 quotation	 marks	

omitted).	 	 Cooper	 asserts	 that	 when	 officers	 took	 him	 back	 to	 the	 motel	 in	

Wiscasset	 after	 detaining	 him	 at	 the	 Newcastle	 convenience	 store	 and	

finding	nothing	incriminating	during	their	initial	search,	they	effected	an	illegal	

de	facto	arrest,	requiring	that	all	evidence	obtained	thereafter	be	suppressed.		

We	 begin	 our	 review	 of	 the	 officers’	 actions	 by	 recognizing	 that	

“reasonableness	 is	 always	 the	 touchstone	 of	 Fourth	 Amendment	 analysis.”3		

Birchfield	v.	North	Dakota,	---	U.S.	---,	136	S.	Ct.	2160,	2186	(2016).	

	        [¶10]		Here,	officers	obtained	a	search	warrant	before	initially	searching	

Cooper	at	the	convenience	store,	and	then	another	before	subjecting	him	to	a	

more	intrusive	medical	scan	and	potential	cavity	search.		The	existence	of	the	


     3		Both	the	United	States	and	Maine	Constitutions	protect	citizens	from	“unreasonable	searches	

and	seizures.”		U.S.	Const.	amend.	IV;	Me.	Const.	art.	I,	§	5.	
                                                                                                                      7	

warrants	 explicitly	 authorizing	 a	 search	 of	 Cooper’s	 person—the	 validity	 of	

which	 he	 does	 not	 challenge	 on	 appeal—is	 a	 critical	 factor	 in	 assessing	 the	

reasonableness	of	the	officers’	conduct,	and	it	distinguishes	the	decisions	of	the	

United	 States	 Supreme	 Court	 on	 which	 Cooper	 principally	 relies.4		

See	 Massachusetts	 v.	 Upton,	 466	 U.S.	 727,	 733	 (1984)	 (“[O]nce	 a	warrant	 has	

been	obtained,	intrusion	upon	interests	protected	by	the	Fourth	Amendment	is	

less	severe	than	otherwise	may	be	the	case.”);	State	v.	Bouchles,	457	A.2d	798,	

802	 (Me.	 1983)	 (Carter,	 J.,	 dissenting)	 (recognizing	 “the	 constitutionally	

mandated	preference	for	a	warrant	in	the	case	of	any	search”).	

	        [¶11]	 	 In	 an	 opinion	 that	 we	 find	 persuasive,	 the	 Supreme	 Court	 of	

New	 Jersey	 decided	 a	 case	 similar	 to	 the	 case	 at	 bar.	 	 State	 v.	 Watts,	

126	 A.3d	 1216	 (N.J.	 2015).	 	 In	 that	 case,	 police	 officers,	 who	 had	 a	 search	



    4		Cooper	points	to	two	decisions	in	particular:	Bailey	v.	United	States,	---	U.S.	---,	133	S.	Ct.	1031	

(2013),	and	Rodriguez	v.	United	States,	---	U.S.	---,	135	S.	Ct.	1609	(2015).		In	Bailey,	the	Court	held	
that	“[t]he	categorical	authority	to	detain	incident	to	the	execution	of	a	search	warrant	[articulated	
in	 Michigan	 v.	 Summers,	 452	 U.S.	 692	 (1981),]	 must	 be	 limited	 to	 the	 immediate	 vicinity	 of	 the	
premises	to	be	searched.”		133	S.	Ct.	at	1041.		Bailey	is	inapplicable	here	because	the	search	warrant	
in	that	case	authorized	only	a	search	of	premises,	not	of	the	defendant.		Id.	at	1036;	see	State	v.	Watts,	
126	A.3d	1216,	1226	(N.J.	2015)	(“Bailey	does	not	apply	to	a	case	involving	a	search	warrant	for	a	
person.”).		The	Rodriguez	Court,	analyzing	a	dog	sniff	conducted	after	the	completion	of	a	routine	
traffic	 stop,	 held	 that	 “[a]	 seizure	 justified	 only	 by	 a	 police-observed	 traffic	 violation	 .	 .	 .	 becomes	
unlawful	if	it	is	prolonged	beyond	the	time	reasonably	required	to	complete	the	mission	of	issuing	a	
ticket	 for	 the	 violation.”	 	 135	 S.	 Ct.	 at	 1612	 (emphasis	 added)	 (alterations	 and	 quotation	 marks	
omitted).		As	the	motion	court	concluded,	Rodriguez	is	distinguishable	from	these	facts	because	this	
is	not	a	case	involving	a	question	of	“whether	police	.	.	.	may	extend	an	otherwise-completed	traffic	
stop,	absent	reasonable	suspicion,”	id.	at	1614	(emphasis	added),	but	rather	concerns	the	detention	
of	a	person	whom	a	judge	determined	should	be	searched	based	on	probable	cause	that	he	was	in	
possession	of	illegal	drugs.	
8	

warrant	for	both	Watts	and	his	apartment,	detained	him	as	he	exited	a	liquor	

store,	patted	him	down	for	weapons,	and	took	his	keys.		Id.	at	1219-20.		He	was	

then	handcuffed,	placed	in	a	police	car,	and	taken	back	to	his	apartment;	when	

he	exited	the	vehicle,	four	bundles	of	heroin	fell	out	of	his	pant	leg.		Id.		Watts	

moved	 to	 suppress	 evidence	 of	 the	 heroin,	 asserting	 that	 the	 police	 had	 no	

authority	 to	 search	 him	 further	 after	 the	 initial	 pat	 down	 yielded	 nothing	

incriminating.	 	 Id.	 	 The	 high	 court	 rejected	 the	 trial	 court’s	 “all-or-nothing	

approach”	that	“police	had	one	shot	to	conduct	the	search	correctly,”	id.	at	1221,	

1224,	holding	that	

      [t]he	 police	 were	 armed	 with	 a	 warrant	 to	 search	 defendant’s	
      person	for	drugs.		The	police	officers	were	not	required	to	conduct	
      a	highly	intrusive	search	of	defendant	on	a	public	sidewalk	in	full	
      view	of	pedestrian	and	vehicular	traffic.		Such	a	search	would	have	
      offended	 defendant’s	 dignitary	 interest	 and	 would	 have	 been	
      contrary	to	the	police	interest	in	conducting	a	thorough	search	in	a	
      safe	 and	 secure	 setting.	 Patting	 down	 defendant	 for	 weapons	
      before	 transporting	 him	 in	 a	 police	 vehicle	 was	 a	 necessary	
      precaution	.	.	.	.	The	initial	search	was	limited	in	scope	and	did	not	
      bar	the	police	from	moving	defendant	to	a	more	controlled	location	
      to	complete	the	search	for	drugs	in	accordance	with	the	warrant.	
      	
      .	.	.	.	
      	
      A	 warrant	 for	 the	 search	 of	 a	 person	 carries	 with	 it	 implicit	
      authority	to	detain	that	person	for	a	reasonable	period	to	complete	
      the	objective	of	the	search.		The	period	of	the	detention,	however,	
      must	directly	correspond	to	the	purpose	of	the	search	and	may	not	
      extend	beyond	that	time.	
      	
                                                                                          9	

       .	.	.	.	
       	
       [T]he	.	.	.	Constitution	[does	not]	forbid[]	the	police	from	moving	
       the	individual	to	a	secure	and	private	setting	where	the	search	can	
       be	 conducted	 without	 exposing	 the	 person	 to	 public	 degradation	
       and	the	police	to	potential	dangers.	
       	
Id.	at	1219,	1223-24.	

	      [¶12]		Applying	these	principles	to	the	motion	court’s	decision,	the	court	

did	not	err	in	concluding	that	Cooper’s	continued	detention	was	authorized	by	

the	 original	 warrant	 to	 search	 him	 for	 illegal	 drugs.	 	 The	 facts	 found	 by	 the	

court,	which	are	supported	by	evidence	in	the	record	reviewed	in	the	light	most	

favorable	to	the	court’s	order,	see	Gerry,	2016	ME	163,	¶	2,	---	A.3d	---,	establish	

that	Cooper	was	initially	detained	at	the	convenience	store	and	patted	down	for	

weapons,	a	search	properly	characterized	as	“an	incidental	search	preliminary	

to	fulfilling	the	main	objective	of	the	warrant—a	search	of	defendant	for	the	

presence	of	drugs	and	related	paraphernalia.”		Watts,	126	A.3d	at	1225.	

	      [¶13]		After	a	twenty-minute	conversation	with	Agent	Quintero,	Cooper	

was	taken	to	the	motel	twelve	minutes	away,	where	a	search	of	his	room	was	

in	 progress.	 	 Quintero	 testified	 that	 there	 were	 several	 reasons	 for	 taking	

Cooper	back	to	the	motel	that	were	related	to	the	effectiveness	and	efficiency	

of	 the	 search,	 including	 that	 law	 enforcement	 manpower	 was	 most	

concentrated	 there;	 Cooper’s	 car	 and	 companion	 were	 taken	 there;	 the	 first	
10	

warrant	 authorized	 a	 search	 of	 the	 motel	 room	 for	 drugs;	 it	 was	 a	 midpoint	

between	the	convenience	store	and	the	location	of	the	drug	dog	that	was	on	the	

way;	and	it	is	common	practice	for	the	officer	executing	a	search	warrant	on	a	

person	to	be	present	for	the	search	of	the	person’s	room.	

	       [¶14]	 	 A	 schedule	 W	 drug	 (Suboxone,	 which	 contains	 buprenorphine,	

see	 17-A	 M.R.S.	 §	 1102(1)(I)	 (2016)),	 claimed	 by	 Cooper’s	 companion,	 was	

found	 during	 the	 room	 search.	 	 The	 court	 found	 Quintero	 credible	 when	 he	

testified	 that	 pursuant	 to	 the	 Attorney	 General’s	 written	 policy,	 officers	

purposely	proceeded	incrementally	toward	a	strip	search	and	potentially	to	a	

body	cavity	search	rather	than	taking	that	extreme	step	immediately.5		Their	

call	for	a	drug	dog,	which	arrived	during	the	search	of	Cooper’s	room,	was	a	

reasonable	part	of	that	process—Quintero	said	that	when	a	dog	alerts,	a	person	

carrying	drugs	will	often	give	up	and	produce	them,	obviating	the	need	for	more	

intrusive	measures.		Another	MDEA	agent	involved	in	the	room	search	testified	

that	 drug	 dogs	 are	 a	 scarce	 resource	 and	 are	 not	 called	 out	 until	 they	 are	




    5		Pursuant	to	5	M.R.S.	§	200-G(1)	(2016),	the	Attorney	General	has	promulgated	written	rules	

governing	procedures	that	law	enforcement	officers	are	to	follow	when	conducting	strip	searches	
and	body	cavity	searches.		8A	C.M.R.	26	239	001	(2007).		Those	rules	require,	inter	alia,	that	body	
cavity	searches	be	conducted	pursuant	to	a	search	warrant,	absent	exigent	circumstances	or	consent.		
Id.	§	II(2).		There	is	no	suggestion	that	the	officers	who	searched	Cooper	did	not	properly	follow	the	
Attorney	General’s	rules	in	this	case.			
                                                                                                          11	

needed,	so	in	this	case	officers	did	not	have	a	dog	standing	by	when	the	decision	

was	made	to	detain	Cooper	at	the	convenience	store.	

	        [¶15]		The	dog	alerted	on	Cooper,	further	adding	to	the	justification	for	

his	continued	detention,	and	he	was	taken	to	the	jail,	two	miles	away,	for	a	strip	

search.		His	conduct	during	that	search,	which	an	objective	observer	could	only	

view	 as	 a	 desperate	 attempt	 to	 hide	 something	 inside	 his	 body,	 led	 to	 a	

magistrate’s	 finding	 of	 probable	 cause	 and	 a	 second	 warrant	 authorizing	 the	

CT	scan	and	cavity	search	that	resulted	in	Cooper	producing	the	drugs	that	he	

was	carrying.	

	        [¶16]		Contrary	to	Cooper’s	argument,	the	initial	pat	down,	the	dog	sniff	

at	 the	 motel,	 and	 the	 strip	 search	 at	 the	 jail	 were	 not	 independent	 events	

requiring	separate	justifications,	but	rather	all	part	of	the	search	authorized	by	

the	 first	 warrant.	 	 The	 CT	 scan,	 if	 not	 justified	 by	 the	 first	 warrant,6	 was	

authorized	 by	 the	 second.	 	 Because	 Cooper’s	 detention	 during	 that	 ongoing	

process	was	reasonable	when	exercising	the	authority	granted	by	the	search	

warrants,	it	did	not	offend	the	Fourth	Amendment.		See	Watts,	126	A.3d	at	1226	

(concluding	that	when	drugs	were	discovered	“it	was	not	a	second	search	but	




    6	 	 As	 discussed	 earlier,	 because	 the	 second	 warrant	 authorized	 the	 CT	 scan,	 and	 would	 have	

authorized	a	cavity	search	had	one	occurred,	we	need	not	decide	the	full	scope	of	the	first	warrant.	
12	

the	 reasonable	 continuation	 of	 a	 search	 that	 had	 not	 been	 completed”	 when	

defendant	was	initially	patted	down	and	then	transported).	

	        [¶17]	 	 Having	 reached	 that	 conclusion,	 we	 do	 not	 address	 the	 State’s	

alternative	argument	that	even	if	detaining	Cooper	after	the	initial	seizure	at	

the	convenience	store	was	not	authorized	by	the	first	warrant,	the	detention	

was	nonetheless	lawful	as	an	investigative	detention,	and/or	because	probable	

cause	existed	to	arrest	him.	

	        The	entry	is:	

                            Judgment	affirmed.	

	      	      	       	    	     	
	
Justin	W.	Andrus,	Esq.	(orally),	and	Andrei	R.	Maciag,	Esq.,	Andrus	Law,	LLC,	
Brunswick,	for	appellant	Allen	J.	Cooper	
	
Janet	 T.	 Mills,	 Attorney	 General,	 and	 Johnathan	 G.	 Nathans,	 Asst.	 Atty.	 Gen.	
(orally),	Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
	
Lincoln	County	Superior	Court	docket	number	CR-2014-442	
FOR	CLERK	REFERENCE	ONLY